On Motion for Rehearing.
In his motion for rehearing, appellant directs our attention to the fact that in his suit was á claim for interest which he paid to appellee on the refunded money, as well as for money erroneously refunded to appellee on an intrastate shipment. We overlooked these items in writing our original opinion.
Appellant contends that the intrastate shipment is not covered by the Federal Transportation Act, and that the interest paid could in no sense be regarded as freight charges. Appellee concedes the correctness of appellant’s position relating to the intrastate shipment,. and we agree with him on the matter of interest. ■ But since we are unable'to calculate the amounts embraced in these items from the record before us, it is necessary to remand that part of the cause for an adjudication by the trial court.-
The motion for rehearing is granted and the judgment, in so far as it finds5 for *151appellee on the issues of interest and the refund on the intrastate shipment, is reversed and remanded; in all other respects, the judgment of the trial court is affirmed. The costs of appeal are adjudged against appellee.